DETAILED ACTION
This action is pursuant to the claims filed on October 28, 2019. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites that the casing comprises a sensor head which is coupled to the measurement circuitry. However, claim 13 recites that the casing is part of the measurement circuitry. In summary, these claims claim that the measurement circuitry comprises a casing and the casing further comprises the sensor head. However, it is unclear as to what the Applicant intends to claim with the limitation, “a sensor head… coupled to the measurement circuitry” since the sensor head is already part of the measurement circuitry. Claims 15-16 are rejected by virtue of its dependency on claim 14.
Claim 15 recites that the sensor head comprises at least one of the first and second measurement electrodes which are detachable from the garment since the sensor head which is part of the casing is detachable from the garment. However, claim 1 recites that these electrodes are integrated with the garment. Therefore, it is unclear which structure the first and second measurement electrodes are part of (e.g. the sensor head of the casing or the garment).
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 13-15, 17-18 & 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ulbrich et al. (hereinafter ‘Ulbrich’, NPL: The IMPACT shirt: textile integrated and portable impedance cardiography).
In regards to independent claim 1 and claims 2-3, Ulbrich discloses a system comprising: a garment made of flexible material (Fig. 5, pg. 1197, 3.2.1 Garment: “The garment was tailored using a flexible fabric”); a first measurement electrode integrated into the garment to a first location (Fig. 5, upper left voltage electrodes, thus meeting claim 2); a second measurement electrode integrated into the garment at a second location different from the first location (Fig. 5, lower voltage left electrodes, thus meeting claim 3); and a measurement circuitry configured to measure bioimpedance by using the first measurement electrode and the second electrode and to transmit the measured bioimpedance, and to measure electrocardiogram by using at least one of the first measurement electrode, the second electrode or another electrode (pg. 1188, 3.2.2 Portable hardware: “The core of the device is an analogue front-end from Texas Instruments (ADS 1292r), which contains everything needed for continuous impedance and ECG measurements” Fig. 5 illustrates the electrodes used for measuring both the impedance and ECG measurements).
In regard to claims 7-9, Ulbrich discloses the garment has a backside arranged to face a backside of a user wearing the garment and further has a front side arranged to face a front side of the user (front side and back side of the garment in Fig. 5), wherein the first measurement electrode is disposed in a neck or shoulder area of the garment on at least the backside of the garment (Fig. 2 illustrates the electrode disposed on the lateral sides of the neck. The lateral side extends between the anterior/front side and the posterior/back side of the body. Therefore, providing the electrode on the lateral sides of the neck dispose the electrode extending from the backside of the garment to the front side of the garment. Furthermore, the second electrode is disposed in a chest area of the garment, wherein the garment is arranged to be form-fitting at the location of the second electrode (see Fig. 2 & 5).
In regard to claims 10 & 18, Ulbrich further discloses a third electrode (upper right current electrode in Fig. 5) integrated into the garment at a third location; a fourth electrode (lower left current electrode in Fig. 5) integrated into the garment at a fourth location, wherein a line drawn from the first measurement electrode to the second measurement electrode intersects with a line drawn from the third electrode to the fourth electrodes (line drawn between upper left and lower right voltage electrodes intersect with line drawn between upper right and lower left current electrodes in Fig. 5), and wherein the measurement circuitry is configured to form a current feed circuitry by using the third electrode and the fourth electrode (the four current injecting electrodes in conjunction with the hardware form the current feed circuitry in Fig. 5), to form a voltage measurement circuitry by using the first measurement electrode and the second measurement electrode (the four voltage electrodes in conjunction with the hardware form the voltage measurement circuitry in Fig. 5). Note that the upper electrodes are directly next to or nearest to each other compared to the lower electrodes and similarly, the lower electrodes are directly next to or nearest electrodes to each other compared to the upper electrodes. 
In regard to claims 13-15, Ulbrich further discloses the measurement circuitry is comprised in a casing detachable from the garment (hardware labeled in Fig. 5), the casing further comprising a sensor head coupled to the measurement circuitry (in view of 112b rejection above, the examiner interprets the electrodes, its leadwires and ECG male/female stub connections as shown in Fig. 5 to be the sensor head); wherein the garment further comprises a housing configured to receive and position the casing and to connect the measurement circuitry to the first and second measurement electrode (a pocket formed between the garment and the polyurethane film layer to provide insulation for wiring and further receiving/encapsulating the ECG male/female stub connections, pg. 1188, para. 4; note that the pocket receives the leadwires), and wherein the sensor head is arranged to contact user’s skin when the casing is connected to the housing and when the garment is worn by the user (note that the electrodes are in contact with the skin).  
In regards to claim 17, Ulbrich further discloses wherein the garment is a shirt, a vest, a strap or a harness (see Fig. 5).
In regards to claim 20, Ulbrich further discloses wherein the measurement circuitry is configured to compute a ventricular ejection time from the measured electrocardiogram and to compute a stroke volume on the basis of at least the computed ventricular ejection time (pg. 1183, para. 3-5: SV equation is influenced by the left ventricular ejection time and based upon the derivative of the continuous impedance, the left ventricular ejection time is computed to solve for SV as shown in equation 1 and Fig. 1; pg. 1190, para. 2: “ICG estimates SV reliably”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ulbrich as applied to claim 1 above, and further in view of Blomqvist et al. (hereinafter ‘Blomqvist’, WO 2018/055228).
In regard to claims 4-6, Ulbrich discloses the invention substantially as claimed in claim 1 and discussed above. 
However, Ulbrich fails to disclose that the measurement circuitry is configured to trigger, upon detecting a determined signature in the measured electrocardiogram, a start of a new bioimpedance sample set, and to compute heart stroke volume from one or more bioimpedance sample sets. 
Blomqvist teaches a vital sign monitoring for monitoring both electrocardiography and impedance cardiography ([0001]). Blomqvist specifically discloses a processor configured to synchronize a start, stop or a combination thereof of a measurement of impedance cardiography signal based upon the detection of ECG feature ([0003]-[0005]) to further enable calculation of highly accurate properties of the heart including stroke volume ([0001]). More specific synchronization of the ECG signal and ICG signal (a hybrid mode) and its independent measurement mode (e.g. ECG measurement only, ICG measurement only) can be found in ([0039]-[0041], [0051]-[0052]). Therefore, it would have been obvious to configure the measurement circuitry of Ulbrich to trigger upon detecting features of ECG signal (e.g. starting of the Q wave) measurement of bioimpedance signal as taught by Blomqvist, thereby providing a more accurate impedance cardiography. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ulbrich as applied to claim 1 above, and further in view of Kurzweil et al. (hereinafter ‘Kurzweil’, U.S. PGPub. No. 2008/0287770).
In regards to claim 11, Ulbrich discloses the invention substantially as claimed in claim 11 and discussed above. 
However, Ulbrich does not disclose at least one motion sensor configured to measure motion of the garment at the first and/or second location, wherein the measurement circuitry is configured to perform motion compensation for the measured bioimpedance on the basis of the measured motion. 
Kurzweil teaches a garment for monitoring physiological signals having motion sensors to detect motion to invalidate portions of time in the physiological signal, such as ECG, when a large amount of motion is detected. Respiration sensor may also be provided to measure expansion of the chest during breathing and to remove respiration artifact from the physiological signal of interest. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the garment of Ulrich and incorporate motion sensors to detect motion of the patient as taught by Kurzweil as doing so can be used to invalidate noisy physiological signal and/or remove respiration artifacts ([0074]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ulbrich and Kurzweil as applied to claim 11/1 above, and further in view of Venkatraman et al. (hereinafter ‘Venkatraman’, U.S. PGPub. No. 2014/0288436).
In regards to claim 12, Ulbrich/Kurzweil combination discloses the invention substantially as claimed in claim 11/1 above. However, Ulbrich/Kurzweil combination is silent as to the specific signal processing of the detection of cadence from a measured motion.
Venkatraman teaches using a motion detecting sensor to determine an intensity of user’s activity including, walking, running, resting, sitting and other characteristics such as cadence or step rate ([0021]-[0022], [0166]). Additionally, Venkatraman teaches using smoothing filters using inputs from other variables including user cadence ([0166]-[0172]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ulbrich/Kurzweil combination and use smoothing filters based upon user cadence detected based upon a motion detecting sensor as taught by Venkatraman as doing so is one of many ways for motion compensation in a physiological signal. 
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ulbrich as applied to claim above, and further in view of Conner et al. (hereinafter ‘Conner’, U.S. PGPub. No. 2015/0366504).
In regards to claim 16, Ulbrich discloses the invention substantially as claimed in claim 14/13/1 and discussed above. However, Ulbrich fails to disclose that the sensor head comprises at least one of a photoplethysmogram sensor head and a temperature sensor head. 
Conner teaches providing additional sensors along a physiological monitoring garment ([0113]: photoplethysmography (PPG) sensor; [0115]: temperature sensor). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the garment of Ulbrich and incorporate additional sensors and its appropriate electrical connections as taught by Conner and configure the garment and its measurement circuitry to monitor various physiological signals as doing so involves routine skilled in the art. 
In regards to claim 19, Ulbrich discloses the invention substantially as claimed in claim 18/1 and discussed above. However, Ulbrich fails to disclose at least one grounding electrode disposed between the first and second measurement electrode.
Conner teaches providing additional sensors along a physiological monitoring garment ([0097]). Specifically, Conner teaches providing a bipolar sensor with a sensor electrode and a ground electrode ([0097]) for monitoring electromyogram. Furthermore, Conner teaches positioning these electrodes at desired positions or configurations ([0176]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the garment of Ulbrich and incorporate additional sensors such as electromyogram sensors along the garment to monitor the muscle activities of the wearer (abstract). Additionally, modifying the position of the grounding electrode to be positioned anywhere along the garment including positioning between the first and second measurement electrode as the claim is unspecific to the intended function of the grounding electrode or claims any specific processing means in conjunction with the grounding electrode involves routine skilled in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        10/3/2022